Citation Nr: 1215717	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected mood disorder due to general medical condition (previously classified as depression associated with asthma) (hereinafter "mood disorder").

2.  Entitlement to an evaluation in excess of 30 percent for service-connected asthma.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma (MST). 

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2006, October 2007, and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran presented testimony before the Board in December 2011.  The transcript has been associated with the claims folder.

Additional evidence was submitted after the June 2011 supplemental statement of the case (SSOC) was issued.  The Veteran waived initial RO consideration of the newly submitted evidence and as such, it was considered in preparation of this Decision and Remand.  38 C.F.R. § 20.1304(c).

The claims dealing with asthma, PTSD, hepatitis C, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the period of the appeal is the service-connected mood disorder shown to have been productive of occupational and social impairment manifested by symptomatology consistent with: flattened affect; circumstantial, circumlocutory, or stereotyped speech; more than isolated findings of panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; and disturbances of motivation.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9433 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claims arise from the Veteran's disagreement with the initial disability evaluations assigned following the grant of service connection for asthma and a mood disorder.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   However, in December 2007 and June 2008, the RO did give the Veteran notice of the evidence necessary to warrant entitlement to an increased rating, i.e. evidence showing the disabilities worsened in severity.  

The December 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, reports of VA examination, records from the Social Security Administration (SSA), vocational rehabilitation records,  and the transcript from the December 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  



Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service connected mood disorder has been assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9433.  

Under this code section, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Through statements and testimony, the Veteran contends that he is entitled to a higher rating  for his mood disorder.  The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the mood disorder does not warrant an initial rating in excess of the currently assigned 30 percent under any Diagnostic Code applicable for mental health disorders.  38 C.F.R. § 4.7. 

In this regard, VA outpatient treatment records dated in 2005and 2007 repeatedly show the Veteran denied suicidal and homicidal ideation.  He indicated in June 2005 that he was not as anxious.  Records in 2007 also show the Veteran was appropriately dressed and groomed at all times, his affect was appropriate, he was oriented in all spheres, his speech was normal, judgment was good, memory was intact, and thought process was linear and goal directed.  The Veteran also denied hallucinations and delusions.  In April 2007, the Veteran's depression score was much improved.  He complained of panic attacks in May 2007, with no indication as to frequency.

An August 2007 mental disorders VA examination showed the Veteran reported mood swings form irritability to a positive mood.  He indicated he was detached and isolated, but from his sisters, who were very supportive.  He endorsed anxiety and panic attacks and complained of nightmares, though he did not recall their content.  He also felt like he was being watched since he started medication for his hepatitis C.  The Veteran denied homicidal and suicidal ideation.  He described poor sleep.  

Mental status examination revealed the Veteran was oriented times three.  Psychomotor activity was normal, as was speech.  Affect was irritable.  Memory was grossly intact.  He was neatly dressed and groomed.  He maintained his activities of daily living.  Insight was marginal and judgment was intact.  He was assigned a Global Assessment of Functioning Scale Score (GAF) of 55, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of moderate symptoms.  The examiner noted the symptoms of paranoia were likely an affect of the treatment for hepatitis C.  

VA outpatient treatment records dated in October 2007 show his grooming was good, speech was normal, and the Veteran was oriented in all spheres.  Thought process was linear and goal directed.  The Veteran denied suicidal and homicidal ideation.  Affect was appropriate, memory was intact, and judgment was good.  There were similar findings in December 2007.  At that time, the Veteran also denied hallucinations and delusions.  In January 2008, the Veteran reported panic attacks three to four times a week.  In February 2008, the Veteran was assigned a GAF of 45 for serious symptoms, though his affect was congruent with mood, thought process was linear, he was appropriately depressed, there were no delusions or hallucinations, the Veteran denied suicidal and homicidal ideation, and insight and judgment were good.  

VA outpatient treatment records dated from March 2008 to May 2008 contained similar findings.  In August 2008, the Veteran complained of an increase in his symptoms, to include impaired concentration, hypervigilance and depression; however, he continued to deny delusions, hallucinations, and suicidal and homicidal ideation.  Insight and judgment remained good.  Thought process was linear and goal directed.  The Veteran was assigned a GAF of 47 to 50 indicative of serious symptoms.  

In November 2008 and January 2009, the Veteran continued to complain of paranoia and nightmares.  He denied suicidal and homicidal ideation.  His thought process was linear and goal directed.  He was appropriately dressed.  He denied delusions and hallucinations.  In March 2009, there was no psychosis found or thought disorder.  He denied suicidal and homicidal ideation.  His affect was full.  There were similar findings in July 2009 and August 2009.

Upon VA examination in January 2009, he complained of having problems with his memory and being depressed, but the examiner found it not congruent with his grades in school and his ability to participate in the work study program.  He again reported feelings of being watched.  His reports of mood swings were felt to be part of his personality as opposed to the mood disorder.  He complained of thoughts of suicide without plan or intent.  He indicated he would never carry out his thoughts as it was against his religious beliefs.  The examiner found the Veteran to be functioning well, as he was making good grades in school and had not missed any days of his work-study.  

Mental status examination showed he was oriented in all spheres.  Speech was normal.  His affect was appropriate.  Memory was intact.  Thought processes were goal directed.  There was no impairment in communication.  He denied homicidal ideation.  Insight was marginal and judgment was intact.  There was no abnormal behavior.  The Veteran was neatly dressed and groomed.  He was assigned a GAF of 65 for only some mild symptoms.  The Board would note the Veteran was diagnosed with a mood disorder only along Axis I.     

In December 2009, the Veteran reported spells of disorientation, but noted in the past these problems were associated with seizures and migraine headaches.  He reported brief thoughts of suicide with no plan or intent.  His affect was full.  His speech was normal, insight and judgment were good, and the Veteran denied homicidal ideation.  His GAF was 47 indicative of serious symptoms.  

VA outpatient treatment records dated in 2010 reveal the Veteran was free from a thought disorder.  His judgment was intact and insight was good.  He denied suicidal and homicidal ideation.  Speech was normal.  

Upon VA examination in September 2010, the Veteran reported sleeplessness, memory problems, and depression.  He was taking classes a the community college and completed a degree in medical billing and coding.  He indicated he was close with his sisters.  He was divorced.  He attended church, but reported he had no friends.  He denied a history of suicide attempts.  Affect was appropriate.  He was oriented in all spheres.  Thought process and content were unremarkable.  He understood the outcome of his behavior and that he had a problem.  He denied hallucinations.  There were no problems with activities of daily living.  Memory was intact.  The Veteran was diagnosed with a mood disorder due to medical problems.  He was assigned a GAF of 63 for only some mild symptoms.  The examiner noted there was no significant change in psychiatric symptomatology since the VA examination in 2009.  The Veteran demonstrated adequate social functioning.  His felony record was considered to be a significant factor in his unemployability.  There was no bizarre or inappropriate behaviors, aggression, or fighting. 

An October 2011 letter indicated there was an increase in attention and memory difficulties, as well as insomnia.  The provider noted the Veteran had obstructive sleep apnea.  

It is clear from the above evidence that the Veteran's service-connected psychiatric disability does result in impairment.  However, after comparing the demonstrated symptoms and resulting impairment with the regulatory rating criteria, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for any period contemplated by the appeal.  While the symptoms ranged from moderate to serious in VA outpatient treatment records, they were found to be mild on VA examination in 2009 and 2010.  There no evidence showing symptomatology consistent with such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment in short-term and long-term; disturbances of motivation; and impaired abstract thinking.  There were complaints of panic attacks more than once a week on two occasions, one in 2007 and the other in 2008.  However, this symptom alone does not paint the type of disability picture contemplated by the rating criteria for the next higher rating of 50 percent.  It should also be noted that there were no such reports of panic attacks on VA examination in 2009 and 2010.  

The Veteran's disturbances of mood or mood swings were attributed to his personality as opposed to the service-connected mood disorder.  The Veteran had adequate social functioning and was close to his sisters.  He also attended church regularly.  

The Veteran complained of thoughts of suicide on two occasions, but denied any active plan or intent.  He indicated suicide was against his religion.  He denied any history of suicide attempts.  The Board views the reports of thoughts of suicide to be temporary and insufficient to warrant a staged rating.  Id.  The evidence viewed from a longitudinal perspective persuasively shows that the mood disorder disability picture has not more nearly approximated the criteria for a rating in excess of 30 percent during any period contemplated by the appeal. 

Overall, the Veteran's disability picture is more consistent with symptomatology described under the 30 percent rating.  "Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

A. Extraschedular Evaluation

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected mood disorder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected asthma and mood disorder reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for service-connected mood disorder is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran has also filed claims for an increased rating for asthma, service connection for PTSD and for hepatitis C, and for TDIU. 

The Veteran's claim for PTSD is based on reports of MST claimed to have occurred during his service between January 1969 and March 1969.  

Under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) ; See also Bradford v. Nicholson, 20 Vet. App. 200 (2006), in which the Court found that VA neglected to comply with 38 C.F.R. § 3.304(f)(3)  [recodified at (f)(4) and recently again at (f)(5)], that requires that, when claimants allege post-traumatic stress disorder on the basis of in-service personal assault, VA must advise them of alternative sources of evidence for proving the occurrence of personal assault before denying their claims. 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843  (July 13, 2010); see also 75 Fed. Reg. 41092  (July 15, 2010)(correcting effective and applicability dates).  The final rule amended 38 C.F.R. § 3.304(f) , by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which apply to stressors claimed as related to a Veteran's fear of hostile military or terrorist activity; stressors not alleged in this case.  While effective on July 13, 2010, this final rule applies to any application for service connection for PTSD that was appealed to the Board before July 12, 2010, but not decided by the Board as of that date.  However, VA has indicated that these regulatory changes do not apply in cases where service connection for PTSD is sought as due to personal assault, as is the case here.  See VBA Training Letter 10-05. 

In the instant case, the Veteran was not informed of the evidence necessary to support a claim for PTSD based on MST.  As such, the matter must be remanded for the special evidentiary development procedures delineated above.  The Veteran is invited to identify or submit any evidence that would help to corroborate his contention that the in-service stressors occurred. 

The Veteran contends that hepatitis C is the result of vaccinations performed at enlistment with an air gun.  He alternatively contends it is the result of MST.  Thus, the claim is inextricably intertwined with the PTSD claim.  

With regard to the increased rating for asthma issue, the Board notes evidence regarding the use of steroids.  However, the exact nature and frequency of such treatment is not clear from the record.  As applicable rating criteria contemplate courses of systemic corticosteroids, clarification is necessary to allow for informed appellate review. 

The adjudication of the claim for TDIU is deferred pending development and adjudication of the other issues.

Accordingly, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should issue the Veteran a stressor development letter and request that he provide detailed information addressing his claimed service-related stressors, to include identifying dates, locations, persons involved and any investigative reports which might assist in corroborating his claimed stressors.  This letter shall be compliant with 38 C.F.R. § 3.304(f)(4) , as required for PTSD claims based on in-service personal assault or harassment.  In particular, this notice must advise the Veteran that he may submit alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  Please also attach a VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  Allow the Veteran additional time to submit such evidence after receipt of the letter. 

2.  The Veteran should be scheduled for appropriate VA examinations (at the Jackson VAMC if possible, at the Veteran's request) in connection with the asthma, PTSD, and hepatitis C issues.  It is imperative that the claims file be made available to the examiners for review in connection with the examinations.  

The asthma examiner should clearly report all findings to allow for application of VA rating criteria.  The examiner should expressly discuss whether the asthma requires treatment by intermittent (at least three per year) courses of systemic (oral or parental) corticosteroids.   

The PTSD examiner should clearly report whether a diagnosis of PTSD is warranted.  The examiner should expressly comment on whether service records show behavioral changes which would suggest that the claimed assault occurred.  If so, the examiner should then offer an opinion as to whether the PTSD is related to such assault.  A rationale should be provided. 

The hepatitis C examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that hepatitis C is causally related to the Veteran's service, to include air gun inoculations and/or sexual assault (the sexual assault should be assumed for the limited purpose of the opinion.  A rationale should be provided. 

In the event the Veteran does not appear for one or more of the examinations, the appropriate examiner should nevertheless review the claims file and (to the extent possible) render the requested information/opinions as set forth above. 

3.  After completion of the above and any additional development deemed necessary, the RO should review the expanded record and readjudicate the asthma, hepatitis C, PTSD, and TDIU issues.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


